Title: John Adams to John Quincy Adams, 5 February 1782
From: Adams, John
To: Adams, John Quincy


     
      My dear Boy
      
       Feb. 5. 1782
      
     
     Yesterday I received your Letter of Jany. 1/12, and thank you for your account of the Place where you are.
     I will send you a Dictionary, as soon as I can, but it will be a long time before you can have it. I am very anxious for your Studies. Write me what Books You can procure there, and what others you want.
     I am much pleased with your Letter to Mr. Thaxter, but it is a Mortification to me to find that you write better, in a foreign Language than in your mother Tongue. Your Letters discover a Judgment, beyond your Age, but your Style is not yet formed in french or English.
     You must study accurately the best Writers in both, and endeavour to penetrate into their Spirit, to warm your Imagination with theirs, to inkindle the flame of Wit by their Fires and to watch the Delicacies in the Turn of Phrases and Periods which constitute the Charms of style.
     I have a Letter from your Mamma, 23d Jany. All friends well.
     With her Blessing to you, She sends her Wishes to hear from you, as often as you can write.
     Your Brother was not arrived, on Christmas day when the Alliance Sailed.
     Your Account of the Difference in the Air, in and out of your Chamber, allarms me for your Health but more especially for Your Patrons. You must take Care, not to make the Air of your Chamber too hot, and to change it often, otherwise your Friends Health will suffer immediately and yours after a little time, perhaps more than his.
     Pray, what is the Language of the Russians?
     Do you find any Company? Have you formed any Acquaintances of your own Countrymen, there are none I suppose. Of Englishmen you should beware; Frenchmen probably many. It must be an unsociable dull Life to a young Man, if you have not some Acquaintances. Alass! I regret that the Friendships of your Childhood cannot be made among your own Country men. And I regret your Loss of the glorious Advantages for classical studies at Leyden.
     
      Your affectionate Father.
     
    